 8:21-cr-00006-RFR-MDN Doc # 106 Filed: 07/30/21 Page 1 of 1 - Page ID # 207




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                  8:21CR6
                                           )
      vs.                                  )
                                           )
PATRICIA JACOBSEN,                         )                  ORDER
ELYCIA WASHINGTON, and                     )
BRANDY WILLIAMSON,                         )

                    Defendants.


      This matter is before the court on the defendant, Brandy Williamson unopposed
[98] Motion to Continue Jury Trial and the defendant, Elycia Washington’s unopposed
[99] Motion to Continue Trial Date. For the reasons set forth in the respective motions,
the undersigned magistrate judge finds good cause for the requested continuance.
Accordingly,

       IT IS ORDERED that the motions requesting continuance of the trial date in this
matter at filing numbers [98] and [99] are granted, as follows:

      1.     The jury trial, for all defendants, now set for August 16, 2021 is continued
             to November 2, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and November 2, 2021, shall be deemed excludable
             time in any computation of time under the requirement of the Speedy Trial
             Act. Failure to grant a continuance would deny counsel the reasonable time
             necessary for effective preparation, taking into account the exercise of due
             diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: July 30, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
